Citation Nr: 1440261	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-03 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral upper extremity peripheral neuropathy as secondary to the service-connected diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran had active service from April 1969 to January 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) San Diego, California, Regional Office (RO).  The Veteran's case comes from the RO in Portland, Oregon. 


REMAND

Regarding the claim of entitlement to service connection for bilateral peripheral neuropathy of the upper extremities as secondary to diabetes mellitus, type II, when the Board last reviewed the case in May 2013 it found that a VA examination was necessary to address the etiology of such disorder.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Throughout the record, the Veteran has reported that he experienced numbness and tingling of his hands.  The Veteran underwent a VA examination in November 2013.  Following the examination and review of the claims file, the examiner indicated that there was no diabetic neuropathy of the upper extremities.  The examiner stated that the Veteran's carpal tunnel, tarsal tunnel, and left ulnar neuropathy had no relationship to diabetes.  The examiner concluded that the symptoms from the carpal and tarsal tunnel and left ulnar neuropathy could not be separated from the sensory diabetic neuropathy without extreme speculation.  The examiner did not offer any reason as to why an opinion could not be offered addressing the etiology of Veteran's disability.  In addition, it is not clear whether the Veteran has a current diagnosis of bilateral upper extremity peripheral neuropathy.  

Where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that 

could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Clarification is needed in this case.

The November 2013 VA examination is inadequate for purposes of deciding the claim.  In this regard, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, an additional medical examination and opinion addressing the etiology of any bilateral upper peripheral neuropathy found is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App 303 (2007).

Finally, ongoing VA outpatient treatment records from the VA Medical Center in Walla Walla, Washington and Portland, Oregon, dated in December 2013 to the present should be obtained and associated with the record.  38 C.F.R. § 3.159 (c)(2).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain the Veteran's complete VA outpatient treatment records from (1) the VA Medical Center in Walla Walla, Washington dated in December 2013 to the present, and (2) the VA Medical Center in Portland, Oregon dated in December 2013 to the present.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, 

the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine whether any current or previously diagnosed bilateral upper extremity peripheral neuropathy is related to the service-connected diabetes mellitus, type II.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously 

diagnosed bilateral upper extremity peripheral neuropathy is due to or aggravated by his service-connected diabetes mellitus, type II disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



